DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to POINT CLOUD CODING STANDARD CONFORMANCE DEFINITION IN COMPUTING ENVIRONMENTS.

Prior art was found for the independent claim 1 as follows: 
Sinharoy et al. [US20190122393A1] discloses the following claim limitations: 
A computing device comprising:
a decompression circuitry to decode a compressed bitstream of patch video data representing a point cloud; [i.e. decodes the compressed bitstream (1304). The decoder 650 decodes the compressed bitstream into a first set of two-dimensional (2-D) frames and a second set of 2-D frames. first set of 2-D frames include regular patches that represent geometry of a three-dimensional (3-D) point cloud. The second set of 2-D frames include regular patches representing texture of the 3-D point cloud.; Fig. 13, Para 0187]
point cloud reconstructor circuitry to reconstruct a point cloud from the decoded patch video data; [i.e. To reconstruct the 3-D point cloud the decoder uses information within the patches of the various video frames (such as the one or more geometry frames 614 and the one or more texture frames 618), patch metadata (such as included in the auxiliary patch-information 606, and the occupancy map 622.; Fig. 6B, Para 0110] and …
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… a processor that is configured to receive at least one syntax element representing interoperability signaling in the compressed bitstream to indicate the number of points in one or more pictures of the patch video data and 
to determine if the number of points in the one or more pictures of the compressed bitstream is within the conformance limits of the point cloud reconstructor circuitry.
These features are not found or suggested in the prior art.


Regarding independent claim 9, 21, and 27, the claim(s) recites the allowable subject matter of claim 1 above, and is/are therefore allowed on the same premise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-16 and 21-29 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488